Citation Nr: 1704959	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  12-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a March 2015 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court vacated the March 2015 denial as to the issue of entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis and remanded the matter to the Board for action consistent with a Joint Motion for Partial Remand (Joint Motion).  Accordingly, the issue has been rephrased above.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

The March 2015 Board decision also remanded the issue of entitlement to service connection for sleep apnea for the issuance of a statement of the case (SOC).  Pursuant to the Remand, an SOC was issued in March 2015.  However, the Veteran did not submit a substantive appeal as to the decision; an appeal as to the sleep apnea claim has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016).  Accordingly, the issue of entitlement to service connection for sleep apnea is not in appellate status and will be addressed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


REMAND

In the June 2016 Joint Motion, the parties agreed that the Board failed to explain its finding that the Veteran's service-connected bilateral hearing loss does not warrant referral for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  Specifically, the parties determined that the Board did not provide an adequate explanation as to the application of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), in which the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."

In determining whether an extraschedular rating is warranted, the first question is whether the schedular criteria contemplate the symptoms.  The Veteran's bilateral hearing loss symptoms include difficulty hearing in crowds, difficulty understanding female speakers, and tendency to speak loudly.  These symptoms center on impaired hearing, which are contemplated under the pertinent diagnostic criteria.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  However, as noted above, in Johnson, 762 F.3d at 1365-66, the Federal Circuit determined that 38 C.F.R. § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  To this end, the Veteran is in receipt of service connection for multiple disabilities including bilateral hearing loss, tinnitus, and PTSD.  He has indicated that his disabilities together prevent him from gaining and maintaining employment.  He further asserts that, in combination, his service-connected disabilities profoundly interfere with his ability to safely go about completing the activities of daily life.  See the statement of the Veteran's attorney dated December 2016.  The Veteran, through his attorney, has submitted an October 2016 employability evaluation in support of these assertions.  In consideration of the Veteran's contentions that the collective impact of his service-connected disabilities significantly interferes with his employment and activities of daily life, remand for referral to the Director of Compensation Service (Director) is warranted for consideration of an extraschedular rating.

Prior to the referral, the Board finds that the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

To ensure that all due process requirements are met and the record is complete, the AOJ should also undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since December 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Then, arrange for the Veteran to undergo a VA audiology examination, by an audiologist or appropriate physician, for evaluation of his service-connected bilateral hearing loss.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated professional, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the examiner must provide numeric interpretation of any hearing tests conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (utilizing the Maryland CNC list) must be in conformity with the requirements of 38 C.F.R. § 4.85.
The examiner should also fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. Refer the issue of entitlement to a compensable rating for bilateral hearing loss on an extraschedular basis, to include as to the collective impact of the Veteran's multiple service connected disabilities, to the Director in accordance with the provisions of 38 C.F.R. § 3.321(b)(1).  A copy of the decision on the extraschedular claim must be included in the claims file.

4. After the above development has been completed, readjudicate the issue of entitlement to a compensable rating for bilateral hearing loss on an extraschedular rating, to include as to the collective impact of the Veteran's multiple service connected disabilities.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a SSOC and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

